Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application serial number 17/181,540 filed on 02/22/2021.
Claims 1-8, 9, 10 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JAPAN 2020-153439, filed on 09/14/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gafni et al. (US 20200153739, hereinafter, Gafni’s 739) in view of Holbrook et al. (US 20170222881, hereinafter, Holbrook’s 881), and further in view of Yuan et al. (US 20210029041, hereinafter, Yuan’s 041).
Regarding to the claim 1, US 20200153739 teaches determine, based on the forwarding load information (counter: counting the packet transmission) , a degree of forwarding priority (higher priority packet) for a packet corresponding to a forwarding determination target (different forwarding rules are used for packets of different priorities. Optionally, for packets of high priority, the forwarding element consults the counters at a higher rate relative to the rate at which the counters are consulted for lower priority packets. In some embodiments, the counters are consulted for every high priority packet) [see Paragraphs 0040 & 0076 & 0077] ; 
perform a forwarding control such that the packet corresponding to the forwarding determination target is forwarded earlier as the degree of forwarding priority is higher (different forwarding rules are used for packets of different priorities. Optionally, for packets of high priority, the forwarding element consults the counters at a higher rate relative to the rate at which the counters are consulted for lower priority packets. In some embodiments, the counters are consulted for every high priority packet) [see Paragraphs 0040 & 0076 & 0077] ;
However, US 20200153739 does not explicitly teach when the packet corresponding to the forwarding determination target is forwarded, transmit the packet corresponding to the forwarding determination target by multi-cast communications or broadcast communications.
US 20170222881, from the same or similar fields of endeavor, teaches when the packet corresponding to the forwarding determination target is forwarded, transmit the packet corresponding to the forwarding determination target by multi-cast communications or broadcast communications (identifying a boundary where the ingress and egress counters are expected to exactly match and that covers enough of the system to catch a large fraction of errors is significantly challenging for several reasons. The ingress or egress boundary may have multiple ingress or egress points. Computing the total number of boundary crossings involves summing a set of multiple counters on each ingress port or network processor on the ingress or egress boundary. In some embodiments it may not be possible to simultaneously snapshot all of the required boundary counters in an atomic manner, which may introduce error into the counter measurements. Additionally, network data may originate inside the boundary. For example, the control plane central processing unit (CPU) can originate packets that cross the egress boundary without having crossed the ingress boundary. Additionally, the control plane CPU may be the destination of an incoming unit of network data. Furthermore, multicast or layer 2 virtual local area network (VLAN) flooded data may cause network data unit replication within the boundary. The degree of replication may vary depending on the multicast or VLAN group membership to which the network data is flooded) [see Paragraph 0027].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200153739 in view of US 20170222881 because US 20170222881 suggests that  improper mechanical connections between line cards and fabric cards can result in bit errors on the internal connections of the network element.
However, US 20200153739 and US 20170222881 do not explicitly teach collect forwarding load information about wireless communications in a wireless multi-hop network;
US 20210029041, from the same or similar fields of endeavor, teaches forwarding load information about wireless communications in a wireless multi-hop network (in a data center network, a transmission process of a packet on a path may be abstracted as a queuing network model shown in FIG. 5. An egress port buffer of each intermediate device may be abstracted as a sub-queue. A process in which one packet is sent from a source end, passes through intermediate devices at multiple hops, and arrives at a destination end may be abstracted as a multi-queue serial queuing model. ) [see Paragraph 0139] ([0255] In an implementable design, the first forwarding unit 1102 is configured to forward the load probe packet to the destination end through the probe channel based on a highest priority policy.
[0256] In an implementable design, the second forwarding unit 1104 is configured to forward the load probe packet returned by the destination end to the source end based on the highest priority policy) 
(Correspondingly, the load status of the probe channel may be represented based on an ECN identifier of the load probe packet. It should be noted that, if the stacking status of the probe queue in the probe channel does not reach the preset degree, the received load probe packet b may also be directly forwarded at the highest priority.)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20200153739 and US 20170222881), and further in view of US 20210029041 because US 20210029041 suggests that how to implement the load balancing among the plurality of paths based on the congestion control method becomes an urgent problem to be resolved currently.





Regarding to the claim 2, US 20200153739 and US 20170222881 and US 20210029041 teach the limitations of the claim 1 above.
However, US 20200153739 does not explicitly teach wherein the packet corresponding to the forwarding determination target is a packet to be transmitted by multi-cast communications or broadcast communications in a predetermined communication direction.
US 20170222881, from the same or similar fields of endeavor, teaches wherein the packet corresponding to the forwarding determination target is a packet to be transmitted by multi-cast communications or broadcast communications in a predetermined communication direction (identifying a boundary where the ingress and egress counters are expected to exactly match and that covers enough of the system to catch a large fraction of errors is significantly challenging for several reasons. The ingress or egress boundary may have multiple ingress or egress points. Computing the total number of boundary crossings involves summing a set of multiple counters on each ingress port or network processor on the ingress or egress boundary. In some embodiments it may not be possible to simultaneously snapshot all of the required boundary counters in an atomic manner, which may introduce error into the counter measurements. Additionally, network data may originate inside the boundary. For example, the control plane central processing unit (CPU) can originate packets that cross the egress boundary without having crossed the ingress boundary. Additionally, the control plane CPU may be the destination of an incoming unit of network data. Furthermore, multicast or layer 2 virtual local area network (VLAN) flooded data may cause network data unit replication within the boundary. The degree of replication may vary depending on the multicast or VLAN group membership to which the network data is flooded) [see Paragraph 0027].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200153739 in view of US 20170222881 because US 20170222881 suggests that  improper mechanical connections between line cards and fabric cards can result in bit errors on the internal connections of the network element.



Regarding to the claim 9, US 20200153739 teaches determine whether to be a packet corresponds to a forwarding determination target (different forwarding rules are used for packets of different priorities. Optionally, for packets of high priority, the forwarding element consults the counters at a higher rate relative to the rate at which the counters are consulted for lower priority packets. In some embodiments, the counters are consulted for every high priority packet) [see Paragraphs 0040 & 0076 & 0077]; 
determine, based on the forwarding load information, a degree of forwarding priority for the packet corresponding to the forwarding determination target (different forwarding rules are used for packets of different priorities. Optionally, for packets of high priority, the forwarding element consults the counters at a higher rate relative to the rate at which the counters are consulted for lower priority packets. In some embodiments, the counters are consulted for every high priority packet) [see Paragraphs 0040 & 0076 & 0077];
However, US 20200153739 does not explicitly teach when the packet corresponding to the forwarding determination target is forwarded, transmit the packet corresponding to the forwarding determination target by multi-cast communications or broadcast communications.
US 20170222881, from the same or similar fields of endeavor, teaches when the packet corresponding to the forwarding determination target is forwarded, transmit the packet corresponding to the forwarding determination target by multi-cast communications or broadcast communications (identifying a boundary where the ingress and egress counters are expected to exactly match and that covers enough of the system to catch a large fraction of errors is significantly challenging for several reasons. The ingress or egress boundary may have multiple ingress or egress points. Computing the total number of boundary crossings involves summing a set of multiple counters on each ingress port or network processor on the ingress or egress boundary. In some embodiments it may not be possible to simultaneously snapshot all of the required boundary counters in an atomic manner, which may introduce error into the counter measurements. Additionally, network data may originate inside the boundary. For example, the control plane central processing unit (CPU) can originate packets that cross the egress boundary without having crossed the ingress boundary. Additionally, the control plane CPU may be the destination of an incoming unit of network data. Furthermore, multicast or layer 2 virtual local area network (VLAN) flooded data may cause network data unit replication within the boundary. The degree of replication may vary depending on the multicast or VLAN group membership to which the network data is flooded) [see Paragraph 0027].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200153739 in view of US 20170222881 because US 20170222881 suggests that  improper mechanical connections between line cards and fabric cards can result in bit errors on the internal connections of the network element.
However, US 20200153739 and US 20170222881 do not explicitly teach a plurality of wireless communication devices constituting a wireless multi-hop network, the wireless communication devices each including one or more hardware processors configured to: collect forwarding load information about wireless communications in the wireless multi-hop network;
US 20210029041, from the same or similar fields of endeavor, teaches a plurality of wireless communication devices constituting a wireless multi-hop network, the wireless communication devices each including one or more hardware processors configured to: collect forwarding load information about wireless communications in the wireless multi-hop network (in a data center network, a transmission process of a packet on a path may be abstracted as a queuing network model shown in FIG. 5. An egress port buffer of each intermediate device may be abstracted as a sub-queue. A process in which one packet is sent from a source end, passes through intermediate devices at multiple hops, and arrives at a destination end may be abstracted as a multi-queue serial queuing model. ) [see Paragraph 0139] ([0255] In an implementable design, the first forwarding unit 1102 is configured to forward the load probe packet to the destination end through the probe channel based on a highest priority policy.
[0256] In an implementable design, the second forwarding unit 1104 is configured to forward the load probe packet returned by the destination end to the source end based on the highest priority policy) 
(Correspondingly, the load status of the probe channel may be represented based on an ECN identifier of the load probe packet. It should be noted that, if the stacking status of the probe queue in the probe channel does not reach the preset degree, the received load probe packet b may also be directly forwarded at the highest priority.)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20200153739 and US 20170222881), and further in view of US 20210029041 because US 20210029041 suggests that how to implement the load balancing among the plurality of paths based on the congestion control method becomes an urgent problem to be resolved currently.

Regarding to the claim 10, US 20200153739 teaches determine whether to be a packet corresponds to a forwarding determination target (different forwarding rules are used for packets of different priorities. Optionally, for packets of high priority, the forwarding element consults the counters at a higher rate relative to the rate at which the counters are consulted for lower priority packets. In some embodiments, the counters are consulted for every high priority packet) [see Paragraphs 0040 & 0076 & 0077]; 
determine, based on the forwarding load information, a degree of forwarding priority for the packet corresponding to the forwarding determination target (different forwarding rules are used for packets of different priorities. Optionally, for packets of high priority, the forwarding element consults the counters at a higher rate relative to the rate at which the counters are consulted for lower priority packets. In some embodiments, the counters are consulted for every high priority packet) [see Paragraphs 0040 & 0076 & 0077];
However, US 20200153739 does not explicitly teach when the packet corresponding to the forwarding determination target is forwarded, transmit the packet corresponding to the forwarding determination target by multi-cast communications or broadcast communications.
US 20170222881, from the same or similar fields of endeavor, teaches when the packet corresponding to the forwarding determination target is forwarded, transmit the packet corresponding to the forwarding determination target by multi-cast communications or broadcast communications (identifying a boundary where the ingress and egress counters are expected to exactly match and that covers enough of the system to catch a large fraction of errors is significantly challenging for several reasons. The ingress or egress boundary may have multiple ingress or egress points. Computing the total number of boundary crossings involves summing a set of multiple counters on each ingress port or network processor on the ingress or egress boundary. In some embodiments it may not be possible to simultaneously snapshot all of the required boundary counters in an atomic manner, which may introduce error into the counter measurements. Additionally, network data may originate inside the boundary. For example, the control plane central processing unit (CPU) can originate packets that cross the egress boundary without having crossed the ingress boundary. Additionally, the control plane CPU may be the destination of an incoming unit of network data. Furthermore, multicast or layer 2 virtual local area network (VLAN) flooded data may cause network data unit replication within the boundary. The degree of replication may vary depending on the multicast or VLAN group membership to which the network data is flooded) [see Paragraph 0027].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200153739 in view of US 20170222881 because US 20170222881 suggests that  improper mechanical connections between line cards and fabric cards can result in bit errors on the internal connections of the network element.
However, US 20200153739 and US 20170222881 do not explicitly teach a plurality of wireless communication devices constituting a wireless multi-hop network, the wireless communication devices each including one or more hardware processors configured to: collect forwarding load information about wireless communications in the wireless multi-hop network;
US 20210029041, from the same or similar fields of endeavor, teaches a plurality of wireless communication devices constituting a wireless multi-hop network, the wireless communication devices each including one or more hardware processors configured to: collect forwarding load information about wireless communications in the wireless multi-hop network (in a data center network, a transmission process of a packet on a path may be abstracted as a queuing network model shown in FIG. 5. An egress port buffer of each intermediate device may be abstracted as a sub-queue. A process in which one packet is sent from a source end, passes through intermediate devices at multiple hops, and arrives at a destination end may be abstracted as a multi-queue serial queuing model. ) [see Paragraph 0139] ([0255] In an implementable design, the first forwarding unit 1102 is configured to forward the load probe packet to the destination end through the probe channel based on a highest priority policy.
[0256] In an implementable design, the second forwarding unit 1104 is configured to forward the load probe packet returned by the destination end to the source end based on the highest priority policy) 
(Correspondingly, the load status of the probe channel may be represented based on an ECN identifier of the load probe packet. It should be noted that, if the stacking status of the probe queue in the probe channel does not reach the preset degree, the received load probe packet b may also be directly forwarded at the highest priority.)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20200153739 and US 20170222881), and further in view of US 20210029041 because US 20210029041 suggests that how to implement the load balancing among the plurality of paths based on the congestion control method becomes an urgent problem to be resolved currently.




Allowable Subject Matter
Claims 3, 4, 5, 6, 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412